       Case 1:20-cv-04942-AJN-RWL Document 58 Filed 02/12/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                 2/12/2021
---------------------------------------------------------------X
Shixu Bai,                                                     :
                                                               :   20-CV-4942 (AJN) (RWL)
                                             Plaintiff,        :
                                                               :
                  - against -                                  :   ORDER
                                                               :
Tegs Management, LLC, et al.,                                  :
                                                               :
                                             Defendants. :
---------------------------------------------------------------X

ROBERT W. LEHRBURGER, United States Magistrate Judge.

        This resolves Defendants’ motion for a stay of all discovery until 30 days after

resolution of Defendants’ letter motion to dismiss (Dkt. 55). The motion is denied as to

non-deposition discovery (the parties have stipulated to a stay of depositions until 30 days

after resolution of the motion to dismiss, and the Court so orders the same). On October

22, 2020, after its first motion to dismiss was pending, Defendants agreed to a schedule

for discovery that did not include a stay. (Dkt. 30.) On November 15, 2020, after

Defendants were on notice that Plaintiff intended to file an amended complaint (see Dkt.

33), Defendants agreed to an amended scheduling order for discovery that did not include

a stay. (Dkt. 36.) On January 6, 2021, Defendants agreed that, in return for further

extension of its time to respond, the date for serving initial discovery requests would

remain as is. (Dkt. 46.) While agreement to service of “requests” does not necessarily

equate with service of “responses,” it would be disingenuous to construe Defendants’

agreement to be only for service of the requests but not the obligation to respond to them

in timely fashion without that having been made explicit. In any event, Defendants

repeatedly entered into scheduling orders without stays despite there being a pending

motion to dismiss and an impending amended complaint. The Court agrees that staying
                                                        1
      Case 1:20-cv-04942-AJN-RWL Document 58 Filed 02/12/21 Page 2 of 2




deposition discovery is sensible and appropriate. For the reasons stated, however,

Defendants’ motion to stay all discovery is DENIED.

                                          SO ORDERED.



                                          _________________________________
                                          ROBERT W. LEHRBURGER
                                          UNITED STATES MAGISTRATE JUDGE
Dated: New York, New York
       February 12, 2021

Copies transmitted this date to all counsel of record.




                                             2
